Per Curiam.
Relators seek a writ of mandamus to compel respondents to issue to them a permit to erect an apartment house on Lembeck avenue in Jersey City, which, by the present ordinance of the city, is a district limited to residential uses.
Relators contend that their proposed building comes within this class, although it is an apartment house, because it is not designed to contain stores or accommodations for other business. Whether-that be so or not we think that under the circumstances relators should not at this time have the benefit of this writ but that respondents should, by virtue of this constitutional amendment which became effective October 18th, 1927, and the legislation thereunder (Pamph. L. 1927, p. 818), have an opportunity to adopt proper municipal legislation thereunder.
The rule to show cause is therefore discharged.